IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT




In Re: Petition of Michael J. Piskanin    : No. 58 MAP 2014
                                          :
Appeal of: Michael J. Piskanin            :
                                          :
                                          :




                                         ORDER


PER CURIAM                                         FILED: November 6, 2014


       AND NOW, this 6th day of November, 2014, the above captioned appeal is

quashed for failure to file a brief.